IN RE: Smedvig Tankships Ltd.; Smedvig Tankships Managmnt. Ltd; Smedvig Tankships A.S. a/k/a; Smedvig Tankrederi A.S.; Smedvig, Peder A.S.; Peder Smedvig SingaporePte Ltd; K.S. Smedvig Tankers V; K.S. Smedvig Tankers VI; — Defendant(s); Applying for Writ of Certiorari and/or Review; Parish of Plaquemines 25th Judicial District Court Div. “B” Number 38-719; to the Court of Appeal, Fourth Circuit, Number 96CA-1013
Denied.
JOHNSON, J. not on panel.
VICTORY, TRAYLOR and KNOLL, JJ. would grant the writ.